Case 3:18-cv-02213-FLW-TJB Document 99 Filed 08/16/19 Page 1 of 4 PageID: 2760



Gregory D. Miller                              Eric I. Abraham
Gene Y. Kang                                   HILL WALLACK LLP
Jenna Z. Gabay                                 21 Roszel Road
RIVKIN RADLER LLP                              Princeton, New Jersey 08540
21 Main Street, Suite 158                      Telephone: (609) 924-0808
Court Plaza South – West Wing
Hackensack, New Jersey 07601-7021              William A. Rakoczy (admitted pro hac vice)
Telephone: (201) 287-2460                      Paul J. Molino (admitted pro hac vice)
                                               Rachel P. Waldron (admitted pro hac vice)
Betty Chen (admitted pro hac vice)             Conly S. Wythers (admitted pro hac vice)
FISH & RICHARDSON P.C.                         Katie A. Boda (admitted pro hac vice)
500 Arguello Street, Suite 500                 RAKOCZY MOLINO MAZZOCHI SIWIK LLP
Redwood City, California 94063                 6 West Hubbard Street, Suite 500
Telephone: (650) 839-5070                      Chicago, Illinois 60654
                                               Telephone: (312) 527-2157
Susan E. Morrison (admitted pro hac vice)
FISH & RICHARDSON P.C.                         Attorneys for Defendants/Counterclaim-
222 Delaware Avenue                            Plaintiffs, Lupin Ltd. and Lupin
17th Floor, P.O. Box 1114                      Pharmaceuticals, Inc.
Wilmington, DE 19801
Telephone: (302) 652-5070

Christopher O. Green (admitted pro hac vice)
Sara C. Fish (admitted pro hac vice)
FISH & RICHARDSON P.C.
1180 Peachtree Street NE, 21st Floor
Atlanta, Georgia 30309
Telephone: (404) 892-5005

Karrie E. Wheatley (admitted pro hac vice)
FISH & RICHARDSON P.C.
1221 McKinney Street, Suite 2800
Houston, Texas 77010
Telephone: (713) 654-5300

Attorneys for Plaintiffs/Counterclaim-
Defendants, Sun Pharma Global FZE and
Sun Pharmaceutical Industries, Inc.
Case 3:18-cv-02213-FLW-TJB Document 99 Filed 08/16/19 Page 2 of 4 PageID: 2761



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


SUN PHARMA GLOBAL FZE and SUN
PHARMACEUTICAL INDUSTRIES, INC.,
                                                     Civil Action No. 3:18-cv-02213-FLW-TJB
       Plaintiffs/Counterclaim-Defendants,
                                                              NOTICE OF MOTION
v.                                                                TO SEAL

LUPIN LTD. and LUPIN
PHARMACEUTICALS, INC.,

       Defendants/Counterclaim-Plaintiffs.


       TO: ALL COUNSEL

       PLEASE TAKE NOTICE that on September 16, 2019, at 10:00 a.m. or as soon

thereafter as counsel may be heard, Plaintiffs/Counterclaim-Defendants, Sun Pharma Global FZE

and Sun Pharmaceutical Industries, Inc. (collectively, “Sun”) and Defendants/Counterclaim-

Plaintiffs, Lupin Ltd. and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”), through their

respective attorneys herein, will respectively move before this Court for an Order sealing Sun

and Lupin’s Confidential and/or Highly Confidential Information in:

•      Letter from Eric I. Abraham, Esq., dated July 8, 2019 (D.E. 70);

•      Letter from Plaintiffs/Counterclaim Defendants Sun Pharma Global FZE and Sun

       Pharmaceutical Industries, Inc. (“Plaintiffs” or “Sun”) to the Hon. Tonianne J.

       Bongiovanni, U.S.M.J. re Motion to Compel, dated July 8, 2019 and the accompanying

       exhibits A through C (respectively, D.E. 71, 71-1, 71-2, and 71-3);

•      Letter from Plaintiffs to the Hon. Tonianne J. Bongiovanni, U.S.M.J. re Motion to

       Compel, dated July 15, 2019 and the accompanying exhibits A, B, and D through I

       (respectively, D.E. 76, 76-1, 76-2, 76-4, 76-5, 76-6, 76-7, 76-8, and 76-9);

                                                2
Case 3:18-cv-02213-FLW-TJB Document 99 Filed 08/16/19 Page 3 of 4 PageID: 2762




•         Letter from Lupin to the Hon. Tonianne J. Bongiovanni, U.S.M.J. re Sun’s Motion to

          Compel, dated July 18, 2019 and the accompanying exhibits B and C (respectively, D.E.

          79, 79-2, and 79-3);

•         Letter Order from Hon. Tonianne J. Bongiovanni, U.S.M.J. re Plaintiffs’ Motion to

          Compel, dated July 19, 2019 (D.E. 80);

•         Letter from Defendant, Lupin, dated July 23, 2019, and Exhibits A – M annexed thereto

          (respectively, D.E. 84, 84-1 to -14);

•         Letter from Sun to the Hon. Tonianne J. Bongiovanni, U.S.M.J., dated July 26, 2019, and

          Exhibits B and F annexed thereto (respectively, D.E. 89, 89-2, and 89-6);

•         Exhibits A and B to the Letter from Sun to the Hon. Tonianne J. Bongiovanni, U.S.M.J.,

          dated August 1, 2019 (respectively, D.E. 91-1, and 91-2); and

•         Letter from Lupin to the Hon. Tonianne J. Bongiovanni, U.S.M.J., dated August 8, 2019,

          and Exhibits A and B annexed thereto (respectfully, D.E. 93, 93-1, and 93-2).

          PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 7.1(d)(4) and

5.3(c)(1), no legal brief is required and all relevant information required by Local Civil Rule

5.3(c)(3) has been set forth in the accompanying Declarations of Gregory D. Miller and Eric I.

Abraham.

          PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also submitted

herewith for the Court’s consideration in accordance with Local Civil Rule 7.1(e).

          PLEASE TAKE FURTHER NOTICE that all parties consent to the relief requested

herein.




                                                   3
Case 3:18-cv-02213-FLW-TJB Document 99 Filed 08/16/19 Page 4 of 4 PageID: 2763



Dated: August 16, 2019

By: s/Gregory D. Miller                             By: s/ Eric I. Abraham
   Gregory D. Miller                                    Eric I. Abraham
   Gene Y. Kang                                         HILL WALLACK LLP
   Jenna Z. Gabay                                       21 Roszel Road
   RIVKIN RADLER LLP                                    Princeton, New Jersey 08540
   21 Main Street, Suite 158                            Telephone: (609) 924-0808
   Court Plaza South – West Wing
   Hackensack, New Jersey 07601-7021                    William A. Rakoczy (admitted pro hac vice)
   Telephone: (201) 287-2460                            Paul J. Molino (admitted pro hac vice)
                                                        Rachel P. Waldron (admitted pro hac vice)
   Betty Chen (admitted pro hac vice)                   Conly S. Wythers (admitted pro hac vice)
   FISH & RICHARDSON P.C.                               Katie A. Boda (admitted pro hac vice)
   500 Arguello Street, Suite 500                       RAKOCZY MOLINO MAZZOCHI SIWIK LLP
   Redwood City, California 94063                       6 West Hubbard Street, Suite 500
   Telephone: (650) 839-5070                            Chicago, Illinois 60654
                                                        Telephone: (312) 527-2157
   Susan E. Morrison (admitted pro hac vice)
   FISH & RICHARDSON P.C.                               Attorneys for Defendants/Counterclaim-
   222 Delaware Avenue                                  Plaintiffs, Lupin Ltd. and Lupin
   17th Floor, P.O. Box 1114                            Pharmaceuticals, Inc.
   Wilmington, DE 19801
   Telephone: (302) 652-5070

   Christopher O. Green (admitted pro hac vice)
   Sara C. Fish (admitted pro hac vice)
   FISH & RICHARDSON P.C.
   1180 Peachtree Street NE, 21st Floor
   Atlanta, Georgia 30309
   Telephone: (404) 892-5005

   Karrie E. Wheatley (admitted pro hac vice)
   FISH & RICHARDSON P.C.
   1221 McKinney Street, Suite 2800
   Houston, Texas 77010
   Telephone: (713) 654-5300

   Attorneys for Plaintiffs/Counterclaim-
   Defendants, Sun Pharma Global FZE and
   Sun Pharmaceutical Industries, Inc.




                                                4
